        Case 1:17-cv-09268-VEC-RWL Document 252 Filed 01/25/21 Page 1 of 1
                                                            USDC SDNY


MEMO ENDORSED
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED:1/25/2021




                                                             January 23, 2021
      Via ECF
      The Honorable Valerie E. Caproni
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                     Re:      Conti v. Doe, Case No. 17-CV-9268 (VEC) (RWL)

      Your Honor:

               I am a principal of Judd Burstein, P.C., counsel for Plaintiff/Counterclaim-
      Defendant Dr. Paul M. Conti (“Dr. Conti”). I write pursuant to the Court’s Individual Rule
      5.A and Paragraph 13 of the Confidentiality Order in this matter respectfully to request
      permission to temporarily file under seal the documents filed in opposition to
      Defendant/Counterclaim-Plaintiff John Doe’s motion for summary judgment and in
      support of Dr. Conti’s cross-motion for summary judgment. I apologize for the lateness of
      this letter, but our firm is working remotely and is experiencing severe technical difficulties
      with our internet server, which delayed our ability to finalize these papers. Our submission
      includes information that was designated “Confidential” by Doe and certain non-parties
      pursuant to the Stipulated Confidentiality Agreement and Protective Order entered in this
      case. (Dkt. No. 44). Therefore, in an abundance of caution so as not to file publicly
      material that a party or non-party might later contend should have been filed under seal, I
      respectfully request that we be granted leave to file Dr. Conti’s papers under seal
      temporarily and to file papers with appropriate redactions by Tuesday, January 26th.

                                                             Respectfully,
  CC: All counsel of record (via ECF)
                                                             /s/ Peter B. Schalk
     No later than January 26, 2021, Plaintiff must          Peter B. Schalk
     file the papers with appropriate redactions and
     submit a letter indicating whether Defendant
     consents to the proposed redactions.

       SO ORDERED.




       HON. VALERIE CAPRONI
       UNITED STATES DISTRICT JUDGE                    1/25/2021
